     Case 3:19-cv-00256-MMD-WGC Document 26 Filed 06/23/20 Page 1 of 1


1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                               ***

6     MARCUS WASHINGTON,                              Case No. 3:19-cv-00256-MMD-WGC

7                                 Petitioner,                       ORDER
            v.
8
      WARDEN WILLIAM GITTERE, et al.,
9
                              Respondents.
10

11         Respondents have filed a corrected motion for extension of time (second request)

12   (ECF No. 25).
              23). The Court finds good cause exists to grant the motion for extension (ECF

13       25). Respondents will have up to and including August 6, 2020, to file and serve their
     No. 23).

14   response to the first amended petition (ECF No. 16).

15         DATED THIS 23rd day of June 2020.

16

17                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28
